DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                         FRANK LAFERGOLA,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-2500

                           [October 22, 2014]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert R. Makemson,
Judge; L.T. Case No. 562005CF004589A.

   Frank Lafergola, Blountstown, pro se.

   No appearance required for appellee.

                         ON MOTION FOR REHEARING

PER CURIAM.

   We grant appellant’s motion for rehearing, withdraw our prior order of
dismissal and substitute the following opinion in its place.

   Affirmed. See State v. Perko, 588 So. 2d 980, 981-82 (Fla. 1991)
(defendant who has violated probation by committing a new offense is not
entitled to credit on sentence for new offense for time served or
accumulated gain time while defendant was incarcerated for earlier offense
that underlay order of probation).

WARNER, FORST and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.